  Case 3:17-cv-00728-D Document 118 Filed 10/04/19                  Page 1 of 9 PageID 9947


                          UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION



THOMAS BUCHANAN, on behalf of himself                                Case No.:
and all others similarly situated,

               Plaintiff,                                            17-cv-00728-D


        v.

SIRIUS XM RADIO, INC.,

               Defendant.




                  JOINT MOTION TO MODIFY THE COURT’S ORDER
                    APPROVING ISSUANCE OF NOTICE (DKT. 106)

   I.        INTRODUCTION

        As directed by the Court’s Order Approving Issuance of Notice (Dkt. 106) (the “Notice

Order”), Plaintiff Thomas Buchanan and Sirius XM Radio, Inc. (“Sirius XM” and collectively,

the “Parties”) have worked cooperatively with each other and with the Court-appointed

settlement administrator, Class Experts Group (the “Settlement Administrator”), to disseminate

class notice to the settlement class. However, the Parties recently discovered that a minority of

potential class members were inadvertently not included in the original notice list. These class

members have not received individual direct notice – although they would have received

publication notice. As a result, the Parties jointly and respectfully submit this proposal to modify

the Notice Order by altering certain dates and deadlines in order to ensure the provision of

adequate notice to this new group of potential class members. Specifically, the Parties propose
  Case 3:17-cv-00728-D Document 118 Filed 10/04/19                  Page 2 of 9 PageID 9948


that (1) Court-approved class notice be sent to all recently discovered class members within 15

days of the Court granting this motion (the Parties are currently preparing to do so); (2) the time

for such persons to elect a cash payment or free service, to opt out of the settlement, or to object

to the settlement be extended until December 22, 2019; and (3) the final approval hearing be

moved from November 7, 2019 to a date of the Court’s choosing in January 2020.

         These changes will provide each new potential class member with adequate notice and

opportunity to participate in the settlement in a similar manner to that already provided to the

overwhelming majority of previously identified potential class members. This proposal will not

affect the rights or deadlines to file a claim for class members who already received class notice.

For these reasons, the Parties jointly believe that fairness and equality for all potential class

members requires modification of the Notice Order.

   II.      BACKGROUND

         Plaintiff Buchanan and Defendant Sirius XM entered into a Class Action Settlement

Agreement and Release (“Settlement Agreement”), dated April 26, 2019. (Dkt. 105-1.) The

Settlement Agreement provides that Plaintiff and Class Members are entitled to a pro rata

distribution of a settlement fund valued at $25,000,000, following deductions for the costs of

notice and claims administration, reasonable attorneys’ fees, and other expenses. (Id.)

Additionally, for each Class Member who elects to receive it, in lieu of cash, Sirius XM will

provide three (3) months of free access to Sirius XM’s All Access Subscription package (“free

service”). The availability of the free service option does not diminish the $25,000,000 common

fund.

         On May 6, 2019, the Court entered its Order Approving Issuance of Notice. (Dkt. 106.)

The Court found that the Parties will likely be able to show that the proposed settlement is fair,

                                               -2-
  Case 3:17-cv-00728-D Document 118 Filed 10/04/19                 Page 3 of 9 PageID 9949


adequate, and reasonable; is the product of intensive, thorough, serious, informed, and non-

collusive settlement negotiations overseen by mediator Randall Wulff; has no obvious

deficiencies; and does not improperly grant preferential treatment to Plaintiff or any Settlement

Class Member. (Id. at ¶ 2.)

       Accordingly, the Court authorized Class Counsel to retain the Settlement Administrator

to supervise and administer the notice program, under the supervision of Class Counsel and

pursuant to the Settlement Agreement. (Dkt. 106 at ¶ 3.) The Court set appropriate deadlines,

including a deadline to commence class notice (i.e., June 5, 2019); a deadline to file an objection

or opt out of the settlement (i.e., October 8, 2019); deadlines for class members to select a cash

award (i.e., October 8, 2019), or to select the free service (i.e., December 22, 2019); and a final

approval hearing date (i.e., November 7, 2019). (Dkt. 106 at ¶ 22; Dkt. 105-1 at ¶ 6(f).)

       The Court provided that it “may adjourn the Final Approval Hearing without further

notice to the Settlement Class, and may approve the proposed Settlement with such

modifications as Plaintiff and Defendant may agree to, if appropriate, without further notice to

the Settlement Class.” (Dkt. 106 at ¶ 3.)

       The Parties thereafter took all steps necessary to comply with the Court’s order and

effectuate the settlement. The Parties worked closely with the Settlement Administrator to

develop and publish the Settlement Website and telephone assistance program. Furthermore, on

May 9, 2019, the Settlement Administrator delivered notice to all federal and state attorneys

general pursuant to the Class Action Fairness Act of 2005.

       On or about May 26, 2019, the Parties provided the Settlement Administrator with a data

file containing 14,796,913 records for potential class members.            (Declaration of Anya

Verkhovskaya Regarding Implementation of Individual Notice (Dkt. 110) at ¶ 6.)                 The

                                               -3-
  Case 3:17-cv-00728-D Document 118 Filed 10/04/19                   Page 4 of 9 PageID 9950


Settlement Administrator conducted its due diligence, processed the data files, and used a

reverse-append process to identify up to five additional email addresses per record. It then used

this data to prepare an email notice list. (Id. at ¶ 7.)

        Utilizing this email notice list, starting on June 6, 2019, the Settlement Administrator

began disseminating the Court-approved class notice by email to each valid email address for the

previously identified potential class members.          (Dkt. 110 at ¶ 8 & n.2.)   The Settlement

Administrator tracked and monitored each email to determine if it was delivered and opened.

(Id. at ¶ 9.) For example, if the receiving email server could not deliver the message, a “bounce

code” was returned along with a unique tracking code. (Id.) For each message that was not

deliverable initially, the Settlement Administrator made at least two additional delivery attempts

to each validated email address. (Id. at ¶ 9.)

        For each record without a delivered email notice, the Settlement Administrator sent the

Court-approved Postcard Notice.         (See Dkt. 110 at ¶14.)      The Settlement Administrator

implemented industry-standard best practices to use accurate, updated, and validated mailing

addresses, including using the United States Postal Service’s National Change of Address

database, the Coding Accuracy Support System, and Delivery Point Validation. (Id. at ¶¶ 15-

16.)   For any undeliverable mailed notice, the Settlement Administrator researched updated

addresses and re-mailed Postcard Notice if updated addresses could be identified. (See id. at ¶

19.)

        In addition, the Settlement Administrator implemented an extensive media notice plan.

(See Dkt. 110 at ¶ 21.) To date, approximately 15 million digital advertisement impressions have

been directed to potential class members. Likewise, with Class Counsel’s encouragement and

assistance, the Settlement Administrator engaged in a publicity campaign that ultimately resulted

                                                  -4-
  Case 3:17-cv-00728-D Document 118 Filed 10/04/19                  Page 5 of 9 PageID 9951


in the information regarding the settlement, and how to file a claim, being featured on various

websites and in several news publications, including USA Today. (see “Getting money you're

owed from class-action lawsuits has never been easier”, USA Today, https://www.usatoday.com/

story/tech/columnist/2019/09/05/class-action-settlements-find-out-if-you-are-owed-

money/2209550001/.)

       Class Counsel worked closely with the Settlement Administrator, at times on a daily

basis, to monitor the settlement notice program and ensure the best notice practicable under the

circumstances.    See Fed. R. Civ. P. 23(c)(2)(B).        Class Counsel provided feedback and

suggestions to improve the settlement notice program, where possible. For example, although

the Court’s Order and the Settlement Agreement did not require that potential class members

receive multiple emails, Class Counsel negotiated and authorized more than 6.2 million

additional email notices be sent to potential class members – at no additional cost to the class.

       Recently, the Parties learned that certain potential class members had not received

individual class notice (although those class members may have been aware of the Settlement via

the Settlement Agreement’s publication notice plan). With the assistance of the Settlement

Administrator, Class Counsel researched and communicated potential issues to Sirius XM, which

queried its data sources and performed its own investigation. The Parties met and conferred in

an attempt to explore all potential sources of class member data and ensure that each potential

class member record had been located. Sirius XM conducted a further review of its data sources,

and informed Class Counsel in mid-September 2019 that it would be providing records

identifying additional potential class members.       The Settlement Administrator subsequently

received approximately 1,199,605 records from Sirius XM.

       The proposed Settlement Class in this action is very large, but it is nonetheless

                                                -5-
  Case 3:17-cv-00728-D Document 118 Filed 10/04/19                  Page 6 of 9 PageID 9952


unfortunate that these recently-identified potential class members were not included in the

original notice list. The additional records represent a relatively small percentage of the total

number of potential class member records – just under 7.5 percent of the total class. As set forth

below, the Parties believe that notice can issue to these additional potential class members

efficiently and consistent with due process, without altering most of the current deadlines for the

vast majority of potential class members who were already individually sent the Court-ordered

class notice.


   III.      THE PARTIES SUBMIT THAT SUPPLEMENTAL NOTICE, A DECEMBER
             22, 2019 CLAIMS DEADLINE, AND A JANUARY 2020 FINAL APPROVAL
             HEARING DATE ARE REASONABLE.

          “Rule 23(e)(1) requires the court to direct notice in a reasonable manner to all class

members who would be bound by a proposed settlement, voluntary dismissal, or compromise. . .

.” Manual for Complex Litig. (4th ed. 2004) § 21.312 (internal quotation marks omitted). In its

Notice Order, the Court already found that the existing notice program meets this standard

because it is “fair, reasonable and adequate to the Settlement Class.” (Dkt. 106 at ¶ 2.) Since that

time, the Parties have worked closely with the Settlement Administrator to ensure the notice

program’s success.      The recently identified potential class members should receive similar

notice.

          The Parties propose that the recently identified potential class members be given slightly

over two months to submit a claims form, but that the cut-off dates to file a claim for the

previously identified potential class members remain the same. That will allow adequate time

for the new notices to be sent and received, and for the recently identified potential class

members to respond, while minimizing any confusion. To that end, the deadline for previously

identified class members to file a claims form for a cash award will remain as October 8, 2019,

                                                 -6-
  Case 3:17-cv-00728-D Document 118 Filed 10/04/19                 Page 7 of 9 PageID 9953


and the deadline for that group to file a claims form for the free service will remain as December

22, 2019, but the deadline for the recently identified potential class members to file a claims

form selecting either the cash award or the free service will be set as December 22, 2019.

        That timeline provides a sufficient opportunity for the recently identified potential class

members to make a decision and submit a claims form consistent with their due process rights.

E.g., Carlough v. Amchem Products, Inc., 158 F.R.D 314, 328 (E.D. Pa. 1993) (approving, over

an objection, a settlement which allowed eight-week notice period, holding that such a period

was “sufficient” and “it satisfies Rule 23(c)(2) and the due process clause”); All. To End

Repression v City of Chicago, 561 F. Supp. 537, 548 (N.D. Ill. 1982) (finding “that notice was

provided in a fair and adequate manner” and “was also timely, having been given two months

prior to the fairness hearing”). By keeping the deadlines the same for the over 14 million

previously identified potential class members, there will be no need to provide additional notice

to this large group. This will save money and avoid confusion for those who already received

notice. Furthermore, aligning the deadline for the recently identified potential class members

with the previous free service deadline will keep the settlement on schedule and minimize any

delays for the class.

        With the recently identified potential class members possibly filing claims for a cash

award up to December 22nd, the Parties believe it prudent to adjourn the final approval hearing

until after that date. In addition, the Parties consider it important to allow the Settlement

Administrator adequate time to process the claims forms. Therefore, the Parties ask that the

Court set the final approval hearing for a date convenient to the Court’s schedule in late January

2020.

        The Notice Order established a number of deadlines as being set a certain number of days

                                               -7-
  Case 3:17-cv-00728-D Document 118 Filed 10/04/19                  Page 8 of 9 PageID 9954


prior to the final approval hearing (e.g., the “Deadline for Class Members to file any objections

to the settlement” is “30 days prior to the Final Approval Hearing,” and the date for the

“Settlement Administrator to provide [a] list of Successful Opt-Outs” is set as “21 days prior to

the Final Approval Hearing”). (Dkt. 106 at ¶ 22.) The Parties respectfully suggest that those

dates should also shift with the later final approval hearing.       Allowing this shift will not

prejudice any of the potential class members because they will all receive additional time to meet

those deadlines, but will also give the recently identified potential class members adequate time

to participate in those deadlines as well.

         With regard to notifying the class members as to the new final approval hearing, and the

other changed dates, the settlement website is the main portal through which Class members

have        accessed       information       regarding       this      Settlement.            (see

https://www.siriusxmdnctcpasettlement.com/importantDates.html.) To date, in this regard, there

have been no objections to the Settlement Agreement registered with the Settlement

Administrator. There should be no realistic risk of any reliance on the currently-scheduled final

hearing date, especially because the existing class notices advised potential class members to

check the settlement website for any date changes. As a result, if the Court approves the revised

final approval hearing date, the Settlement Administrator will update the website with the new

deadlines and the new final approval date so that all class members who already received notice

will be informed of the new dates. Posting the new dates in the location where class members

legitimately expect to access it is the most reasonable form of notice under the circumstances.

   IV.      CONCLUSION

         The Parties regret the need to approach the Court with this request, but they respectfully

submit that the recently identified potential class members can be individually noticed while

                                                -8-
  Case 3:17-cv-00728-D Document 118 Filed 10/04/19                  Page 9 of 9 PageID 9955


minimizing the disruption to the previously identified potential class members. For all of these

reasons, the Parties respectfully request the Court order that notice be directed to the new

potential class members; that the deadline for such recently identified potential class members to

elect cash or free service, object, or opt out be set as December 22, 2019; that the final approval

hearing be set for a date of the Court’s choosing in late January 2020; and that the dates

identified in paragraph 22 of the Notice Order shift with the later final approval hearing date.

Dated: October 4, 2019.

                                      Respectfully submitted,

                                      HUGHES ELLZEY, LLP

                                      By: /s/ Jarrett L. Ellzey __
                                          Jarrett L. Ellzey
                                          Texas Bar No. 24040864

                                      W. Craft Hughes
                                      1105 Milford Street
                                      Houston, TX 77006
                                      Phone: (713) 554-2377
                                      Fax: (888) 995-3335
                                      E-Mail: craft@hughesellzey.com
                                      jarrett@hughesellzey.com

                                      Co-Counsel for Plaintiff and the Settlement Class

                                      JONES DAY

                                      /s/ Thomas Demitrack         _
                                      Thomas Demitrack

                                      Thomas Demitrack (admitted pro hac vice)
                                      North Point
                                      901 Lakeside Avenue
                                      Cleveland, OH 44114-1190
                                      Tel: (216) 586-3939
                                      Fax: (216) 579-0212
                                      Email: tdemitrack@jonesday.com

                                      Attorneys for Defendant Sirius XM Radio Inc.
                                                -9-
